Case 1:18-cv-00668-JTN-SJB ECF No. 57-1 filed 07/17/20 PageID.200 Page 1 of 1




                              List of Exhibits


Exhibit 1              Proposed Amended Complaint
Exhibit 2              Georgina’s 5/13/20 Facebook Post
Exhibit 3              Traverse City Ticker 5/15/20
Exhibit 4              Georgina’s 5/24/20 Facebook Post
Exhibit 5              Georgina’s Facebook Posts 5/24/20 – 6/29/20
Exhibit 6              Georgina’s Facebook Changed to Little G’s
Exhibit 7              Georgina’s & Little G’s Reviews – Same Facebook
                       Page
Exhibit 8              Little G’s 6/30/20 & 7/1/20 Facebook Posts re: Gift
                       Cards & Opening
Exhibit 9              Georgina’s Menu
Exhibit 10             Little G’s Menu
